Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 1 of 25




      Exhibit A
Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 2 of 25
Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 3 of 25
Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 4 of 25
Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 5 of 25
Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 6 of 25
Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 7 of 25
Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 8 of 25
Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 9 of 25
Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 10 of 25
Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 11 of 25
Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 12 of 25
Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 13 of 25
Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 14 of 25
Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 15 of 25
Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 16 of 25
Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 17 of 25
Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 18 of 25
Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 19 of 25
                                  19-04-00118CVF
        Case 5:19-cv-00501-DAE Document     1-2 Filed 05/10/19 Page 20 of Filed
                                                                          25     5/9/2019 2:08 PM
                                                                           Ofilia M. Trevino
                                                                                         District Clerk
                                                                                         Frio County, Texas
                                                                                         Esperanza Zapata

                                    CAUSE NO. 19-04-00118CVF

 PEARSALL INN & SUITES                           §     IN THE DISTRICT COURT OF
 D/B/A AARAV MANAGEMENT, INC.                    §
                                                 §
           Plaintiff,                            §
                                                 §
 v.                                              §     FRIO COUNTY, TEXAS
                                                 §
                                                 §
 GREAT AMERICAN INSURANCE                        §
 COMPANY OF NEW YORK                             §
                                                 §     218TH JUDICIAL DISTRICT
           Defendants.                           §

      DEFENDANT GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S
              ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES

        Defendant Great American Insurance Company of New York’s (“GAIC” or “Defendant”)

hereby files its Original Answer to Plaintiff Pearsall Inn & Suites d/b/a AARAV Management,

Inc.’s (“Plaintiff” or “Pearsall Inn”) Original Petition and would respectfully show the Court as

follows:

                                       ORIGINAL ANSWER
                                           General Denial

        1.         Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies each and every allegation contained in Plaintiff’s Original Petition and demands strict proof

thereof by a preponderance of the evidence. By this general denial, Defendant demands that

Plaintiff prove every fact in support of its claims for breach of contract, violations of the Texas

Insurance Code and Deceptive Trade Practices Act, and breach of the duty of good faith and fair

dealing. By this general denial, Defendant further demands that Plaintiff prove every fact in

support of its exemplary damages claim(s) by clear and convincing evidence.




DEFENDANT GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S ORIGINAL ANSWER                      Page 1
4849-2456-5140V1
        Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 21 of 25



                             AFFIRMATIVE AND OTHER DEFENSES
        2.         Pursuant to Texas Rule of Civil Procedure 94, Defendant submits the following

affirmative and other defenses to the allegations set forth in Plaintiff’s Original Petition.

                                              First Defense
        3.         Plaintiff’s claims are subject to all the terms, conditions, limitations, exclusions,

sublimits, waiting periods, deductibles, and coinsurance provisions contained in the insurance

policy under which Plaintiff brings suit (the “Policy”).

                                             Second Defense
        4.         Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s failure to meet all

conditions precedent to the recovery it seeks.

                                              Third Defense
        5.         Plaintiff’s claims are premature and subject to abatement and/or dismissal due to

Plaintiff’s failure to provide the statutory notice required for Plaintiff’s Insurance Code Claims.

Defendant specifically reserves its right to file a Verified Plea in Abatement within thirty (30) days

of filing this Original Answer.

                                             Fourth Defense
        6.         Plaintiff’s claims are premature and subject to abatement and/or dismissal pursuant

to the Policy’s appraisal provision, which applies in the event of any disagreement as to the amount

of loss. Defendant specifically reserves all rights under the Policy and at law with respect to the

appraisal provision.

                                              Fifth Defense
        7.         Plaintiff’s claims are barred, in whole or in part, to the extent Plaintiff and/or its

agents’ acts or omissions proximately caused or contributed to Plaintiff’s injury.




DEFENDANT GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S ORIGINAL ANSWER                          Page 2
4849-2456-5140V1
        Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 22 of 25



                                               Sixth Defense
        8.         Plaintiff’s claims are barred, in whole or in part, to the extent the alleged damage

was not to property covered by the Policy.

                                             Seventh Defense
        9.         Plaintiff’s claims are barred, in whole or in part, to the extent the loss or damage, if

any, was not caused by or the result of a covered cause of loss under the Policy.

                                              Eighth Defense
        10.        Plaintiff’s claims are barred, in whole or in part, to the extent the physical loss or

damage claimed under the Policy was pre-existing and/or did not occur within the applicable

Policy period.

                                              Ninth Defense
        11.        Plaintiff’s claims are barred by Plaintiff’s failure to allocate its alleged damages

between losses caused by a covered cause of loss and those caused by non-covered losses, such as

those caused by excluded causes of loss under the Policy.

                                              Tenth Defense
        12.        Plaintiff’s claims are barred, in whole or in part, to the extent Plaintiff and/or its

agents failed to protect the property from further damage after loss, make reasonable and necessary

repairs to protect the property after loss, and keep an accurate record of repair expenses.

                                             Eleventh Defense
        13.        Plaintiff’s claims are barred, in whole or in part, to the extent of Defendant’s prior

payments under the Policy, and Plaintiff’s recovery under the Policy, if any, must be offset and

reduced accordingly.




DEFENDANT GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S ORIGINAL ANSWER                            Page 3
4849-2456-5140V1
        Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 23 of 25



                                             Twelfth Defense
        14.        Plaintiff’s claims are barred, in whole or in part, to the extent Plaintiff and/or their

agents intentionally concealed or misrepresented any material fact relating to the insurance and

claim that form the basis of this suit, at any time.

                                            Thirteenth Defense
        15.        A bona fide controversy exists concerning the extent of Plaintiff’s entitlement to

benefits under the Policy. Defendant and its employees, agents, representatives, and adjusters are

entitled to value claims differently from their policyholders without facing bad-faith or extra-

contractual liability. Defendant would show that a bona fide controversy exists regarding the scope

of any alleged covered loss and/or whether and the extent to which any asserted loss was the result

of a covered occurrence to covered property.

                                           Fourteenth Defense
        16.        Plaintiff’s claim for exemplary damages constitutes an unconstitutional excessive

fine under Article 1, Section 13 of the Texas Constitution because such highly penal sanctions may

be imposed for the benefit of society under standards so vague and effectively meaningless as to

threaten unlimited punishment bearing no relation to the extent of any injury allegedly inflicted at

the unbridled discretion of the jury.

        17.        To date, Plaintiff has failed to provide sufficient information to enable the

Defendant to fully evaluate the defenses that may apply to Plaintiff’s alleged losses or damages.

Accordingly, the Defendant reserves the right to assert additional defenses with respect to such

losses or damages as additional information becomes available or apparent as this litigation

proceeds.




DEFENDANT GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S ORIGINAL ANSWER                            Page 4
4849-2456-5140V1
        Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 24 of 25



                                     RESERVATION OF RIGHTS

        18.        By appearing and answering herein, GAIC does not waive, and expressly reserves,

all rights and defenses that GAIC may have (or that may arise) under the Policy and/or applicable

law. Nothing herein shall constitute or be deemed a waiver of, or an estoppel to assert, any of the

rights and defenses that GAIC may have (or that may arise) under the Policy and/or applicable

law.

                                                 PRAYER
        Defendant GAIC therefore respectfully requests that:

        1)         Plaintiff’s claim for relief be denied in its entirety; and
        2)         GAIC be granted such other and further relief to which it may be justly entitled.


                                                           Respectfully submitted,

                                                           ZELLE LLP


                                                           By:       /s/ Todd M. Tippett
                                                                 Todd M. Tippett
                                                                 State Bar No. 2046977
                                                                 ttippett@zelle.com
                                                                 Michael P. O’Brien
                                                                 State Bar No. 24103418
                                                                 mobrien@zelle.com

                                                           901 Main Street, Suite 4000
                                                           Dallas, TX 75202
                                                           Telephone:    214-742-3000
                                                           Facsimile:    214-760-8994

                                                           ATTORNEYS FOR DEFENDANT




DEFENDANT GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S ORIGINAL ANSWER                        Page 5
4849-2456-5140V1
        Case 5:19-cv-00501-DAE Document 1-2 Filed 05/10/19 Page 25 of 25



                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing has been served on the following counsel of record
in accordance with the TEXAS RULES OF CIVIL PROCEDURE on this 9th day of May 2019:

         Shaun W. Hodge
         State Bar No. 24052995
         THE HODGE LAW FIRM, PLLC
         Old Galveston Square Building
         2211 Strand, Suite 302
         Galveston, Texas 77550
         Telephone:     409-762-5000
         Facsimile:     409-763-2300
         Attorney for Plaintiff



                                                            /s/ Todd M. Tippett
                                                            Todd M. Tippett




DEFENDANT GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S ORIGINAL ANSWER                    Page 6
4849-2456-5140V1
